Citation Nr: 1222210	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-30 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

2.  Whether the reduction of the Veteran's rating for his right tonsil squamous cell carcinoma from 50 percent to 30 percent was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to June 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In a May 2012 statement, the Veteran's representative identified a number of issues which should be considered for either service connection or for higher ratings.  These issues have therefore been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the following issues are referred to the AOJ for appropriate action:

A)  The representative indicated that while the Veteran was service connected for a back wound, he should also be considered for a separate rating for the arthritis and degeneration in his back.  The issue appears to be an increased evaluation for a back disability, with consideration of a separate rating, though this is not clear.     

B)  The representative also indicated that service connection should be considered for bilateral hearing loss and for tinnitus.  It is noted that a claim for bilateral hearing loss has been previously denied, and thus the claim should be adjudicated as one to reopen (new and material evidence).   

C)  The representative stated that the Veteran's service connected disability, residuals of squamous cell carcinoma, should also be considered under Diagnostic Codes 6276, 6516, and for a scar under 7800.  As such, the Board concludes that this should be construed as a claim for a higher rating for residuals of squamous cell carcinoma, as well as a claim for a scar.

D)  The representative stated that the Veteran was having persistent pain in the TMJ joint which the representative suggested should be considered for service connection (entitlement to service connection for a TMJ disability). 

E)  Finally, the representative suggested that the Veteran had alcoholism which was caused by his PTSD, and that this alcoholism caused a seizure disorder.  As such, service connection should be considered for both alcoholism and for a seizure disorder.  It is noted that claims for service connection for both alcoholism and for seizures have been previously denied, and thus these claims should be adjudicated as ones to reopen.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A TDIU may be assigned where the schedular rating is less than total when the disabled Veteran is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for the following disabilities: PTSD (formerly an anxiety reaction) (rated at 50 percent); residuals of right squamous cell carcinoma of the tonsil (rated at 30 percent currently, was 50 percent prior to October 1, 2008); and a wound to his back with retained foreign bodies (rated at 20 percent).  The Veteran's combined rating is 70 percent since October 1, 2008, and was 80 percent prior to that.  As such, the Veteran has met the schedular criteria for a TDIU rating at all times during the course of his appeal.  38 C.F.R. §§ 4.16(a), 4.25.  

The Veteran is currently unemployed, and he has a number of health problems that he contends severely impair his functioning and employability.  However, it is unclear whether the Veteran's service connected disabilities render him unemployable.  As such, a medical opinion should be obtained.

In a July 2008 rating decision, the RO reduced the rating for the residuals of the Veteran's squamous cell carcinoma from 50 percent to 30 percent.  In a VA Form 9 that was received in September 2008, the Veteran stated that he took issue with the reduction of his benefits.  

Because no special wording is required for a notice of disagreement (NOD), the Veteran's indication serves as a NOD for the July 2008 rating decision.  See 38 C.F.R. §§ 20.201, 20.302(a).  The NOD is still pending.  It is proper to remand this claim because the Veteran has not been provided with a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider the issue of whether the reduction of the Veteran's rating for his right tonsil squamous cell carcinoma from 50 percent to 30 percent was proper; if the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.
 
2.  The recently raised claims cited above should be addressed by the RO (particularly the service connection claims that could impact any TDIU determination).

3.  After the Veteran's referred claims have been adjudicated, schedule the Veteran for a VA examination.  The examiner should be provided with the Veteran's claim file and asked to fully review it.  The examiner should be provided with a list of the Veteran's current service connected disabilities and should be specifically asked to indicate whether, without taking his age into account, the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities.  Any opinion should be supported by a rationale.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



